 

Exhibit 10.3

 

NOBLE ENERGY, INC. RESTORATION TRUST

 

THIS TRUST AGREEMENT, made and executed at Ardmore, Oklahoma, by and among NOBLE
ENERGY, INC., a Delaware corporation (the “Company”) formerly known as Noble
Affiliates, Inc., SAMEDAN OIL CORPORATION, a Delaware corporation (“Samedan”),
NOBLE GAS MARKETING, INC., a Delaware corporation (“Marketing”), and BANCFIRST,
a national banking association (the “Trustee”) with an office in Ardmore,
Oklahoma, and the successor to Exchange National Bank and Trust Company of
Ardmore, Oklahoma;

 

WITNESSETH THAT:

 

WHEREAS, Company has established the unfunded plans listed on the attached
Appendix A (each a “Plan” and together the “Plans”) primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees of Company and its affiliates participating in the Plans;
and

 

WHEREAS, Company and its participating affiliates have incurred and expect to
incur additional liabilities under the terms of the Plans for the payment of
benefits to or with respect to their employees and former employees who become
entitled to benefit payments pursuant to the provisions of one or more of the
Plans (each a “Plan Participant” and together the “Plan Participants”); and

 

WHEREAS, by three separate Trust Agreements made effective October 1, 1994,
Company, Samedan and Marketing, as grantors, each established with Exchange
National Bank and Trust Company of Ardmore, Oklahoma, as trustee, an amendable
grantor trust designed to assist the grantor in discharging its obligations
under the Plans; and

 

WHEREAS, Company, Samedan and Marketing now desire to amend said Trust
Agreements by restatement in their entirety (i) to merge the Samedan Oil
Corporation Restoration Trust and the Noble Gas Marketing, Inc. Restoration
Trust into the Noble Affiliates Restoration Trust, and (ii) to change the name
of the Noble Affiliates Restoration Trust to the Noble Energy, Inc. Restoration
Trust (the “Trust”) and make certain other changes designed to facilitate the
making of contributions to the Trust which will be held in trust and invested by
the Trustee, subject to the claims of Company’s creditors in the event Company
becomes Insolvent, as defined herein, until paid to Plan Participants or their
beneficiaries who are entitled to Plan benefit payments; and

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plans as unfunded
plans maintained primarily for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974, as amended; and

 

WHEREAS, it is the intention of Company to make contributions to the Trust to
provide Company with a source of funds to assist Company and its affiliates in
discharging their liabilities under the Plans;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and pursuant to the authority
reserved by Company, Samedan and Marketing under Section 12 of the Noble
Affiliates Restoration Trust, the Samedan Oil Corporation Restoration Trust and
the Noble Gas Marketing, Inc. Restoration Trust, respectively, (i) the Samedan
Oil Corporation Restoration Trust and the Noble Gas Marketing, Inc. Restoration
Trust are hereby amended by restatement in their entirety in the form of and to
merge into and become a part of the Noble Affiliates Restoration Trust, and (ii)
the Noble Affiliates Restoration Trust is hereby renamed the Noble Energy, Inc.
Restoration Trust and amended by restatement in its entirety to be comprised of
the foregoing and the following provisions of this Trust Agreement:

 

Section 1.  Establishment Of Trust.

 

(a)                                  Company hereby deposits with Trustee in
trust one million six hundred thousand dollars ($1,600,000) in cash, which shall
become the principal of the Trust to be held, administered and disposed of by
Trustee as provided in this Trust Agreement.

 

(b)                                 The Trust hereby established shall be
irrevocable.

 

(c)                                  The Trust is intended to be a grantor
trust, of which Company is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Internal Revenue Code of 1986, as
amended, and shall be construed accordingly.

 

(d)                                 The principal of the Trust, and any earnings
thereon shall be held separate and apart from other funds of Company and shall
be used exclusively for the uses and purposes of Plan Participants, their
beneficiaries and Company’s general creditors as herein set forth.  Plan
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust.  Any rights created
under the Plans and this Trust Agreement shall be mere unsecured contractual
rights of Plan Participants and their beneficiaries against Company.  Any assets
held by the Trust will be subject to the claims of Company’s general creditors
under federal and state law in the event Company becomes Insolvent as defined in
Section 3(a) herein.

 

(e)                                  Company, in its sole discretion, may at any
time, or from time to time, make additional deposits of cash or other property
acceptable to the Trustee in trust with Trustee to augment the principal to be
held, administered and disposed of by Trustee as provided in this Trust
Agreement.  Neither Trustee nor any Plan Participant or beneficiary shall have
any right to compel such additional deposits.

 

(f)                                    No later than twenty (20) days following
a Change of Control, as defined herein, Company shall make a contribution to the
Trust of an amount in cash which, when added to the value of the assets then
held in the Trust, will equal 110% of the present value of all benefits that
have accrued for Plan Participants and their beneficiaries under the terms of
the Plans as of the date such Change of Control occurred.  The present value of
the benefits that have accrued for Plan Participants and their beneficiaries
under the terms of a Plan shall be determined by the plan administrator of such
Plan and provided by the plan administrator to Trustee.

 

2

--------------------------------------------------------------------------------


 

Section 2.  Payments to Plan Participants and Their Beneficiaries.

 

(a)                                  Company shall deliver to Trustee a schedule
(the “Payment Schedule”) that indicates the amounts payable in respect of each
Plan Participant (and his or her beneficiaries), that provides a formula or
other instructions acceptable to Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plans), and the time of commencement for payment of such amounts.  Except as
otherwise provided herein, Trustee shall make payments to the Plan Participants
and their beneficiaries in accordance with such Payment Schedule, and shall have
no duty to make any independent investigation or inquiry as to whether such
payments are in accordance with the terms of the Plans.  The Trustee shall make
provision for the reporting and withholding of any federal, state or local taxes
that may be required to be withheld with respect to the payment of benefits
pursuant to the terms of the Plans and shall pay amounts withheld to the
appropriate taxing authorities or determine that such amounts have been
reported, withheld and paid by Company or one of its affiliates.

 

(b)                                 The entitlement of a Plan Participant or his
or her beneficiaries to benefits under the Plans shall be determined by Company
or such party as it shall designate under the Plans, and any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plans.

 

(c)                                  Company or one of its affiliates may make
payment of benefits directly to Plan Participants or their beneficiaries as such
benefits become due under the terms of the Plans.  Company shall notify Trustee
of any decision to make payment of benefits directly prior to the time amounts
are payable to a Plan Participant or his or her beneficiaries.  In addition, if
the principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits to a Plan Participant or his or her beneficiaries in
accordance with the terms of the Plans, Company or one of its affiliates shall
make the balance of each such payment as it falls due.  Trustee shall notify
Company where principal and earnings are not sufficient.

 

Section 3.  Trustee Responsibility Regarding Payments to Trust Beneficiary When
Company Is Insolvent.

 

(a)                                  Trustee shall cease payment of benefits to
Plan Participants and their beneficiaries if Company is Insolvent.  Company
shall be considered “Insolvent” for purposes of this Trust Agreement if (i)
Company is unable to pay its debts as they become due, or (ii) Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

 

(b)                                 At all times during the continuance of this
Trust, as provided in Section 1(d) hereof, the principal and income of the Trust
shall be subject to claims of general creditors of Company under federal and
state law as set forth below.

 

(1)                                  If Company becomes Insolvent, the Board of
Directors and the Chief Executive Officer of Company shall have the duty to
inform Trustee in writing that Company is Insolvent.  If a person claiming to be
a creditor of Company alleges in writing to Trustee that Company has become
Insolvent, Trustee shall determine whether Company is Insolvent

 

3

--------------------------------------------------------------------------------


 

and, pending such determination, Trustee shall discontinue payment of benefits
to Plan Participants or their beneficiaries.

 

(2)                                  Unless Trustee has actual knowledge that
Company is Insolvent, or has received notice from Company or a person claiming
to be a creditor alleging that Company is Insolvent, Trustee shall have no duty
to inquire whether Company is Insolvent.  Trustee may in all events rely on such
evidence concerning Company’s solvency as may be furnished to Trustee and that
provides Trustee with a reasonable basis for making a determination concerning
Company’s solvency.

 

(3)                                  If at any time Trustee has determined that
Company is Insolvent, Trustee shall discontinue payments to Plan Participants or
their beneficiaries and shall hold the assets of the Trust for the benefit of
Company’s general creditors.  Nothing in this Trust Agreement shall in any way
diminish any rights of Plan Participants or their beneficiaries to pursue their
rights as general creditors of Company or one of its affiliates with respect to
benefits due under the Plans or otherwise.

 

(4)                                  Trustee shall resume the payment of
benefits to Plan Participants or their beneficiaries in accordance with Section
2 of this Trust Agreement only after Trustee has determined that Company is not
Insolvent (or is no longer Insolvent).

 

(c)                                  Provided that there are sufficient assets,
if Trustee discontinues the payment of benefits from the Trust pursuant to
Section 3(b) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Plan Participants or their beneficiaries under the terms of the Plans for
the period of such discontinuance, less the aggregate amount of any payments
made to Plan Participants or their beneficiaries by Company or one of its
affiliates in lieu of the payments provided for hereunder during any such period
of discontinuance.

 

Section 4.  Payments to Company.

 

(a)                                  Except as provided in Sections 3, 4(b),
5(c) and 12(c) hereof, Company shall have no right or power to direct Trustee to
return to Company or to divert to others any of the Trust assets before all
payment of benefits have been made to Plan Participants and their beneficiaries
pursuant to the terms of the Plans.

 

(b)                                 Company shall have the right to withdraw
assets from the Trust so long as the value of the assets of the Trust following
such withdrawal will exceed 125% of the present value of all benefits then
accrued for Plan Participants and their beneficiaries under the terms of the
Plans.  The present value of the benefits that are accrued for Plan Participants
and their beneficiaries under the terms of a Plan shall be determined by the
plan administrator of such Plan and provided by the plan administrator to
Trustee.

 

4

--------------------------------------------------------------------------------


 

Section 5.  Investment Authority.

 

(a)                                  Company shall have the right and power to
direct Trustee in writing with respect to the investment of the assets of the
Trust, such authority to include (but not to be limited to) the right and power
to direct Trustee (i) to purchase assets for the Trust, or to sell or retain the
assets of the Trust, (ii) to purchase, hold and take specified action under or
with respect to one or more life insurance policies, and (iii) to establish
separate and distinct investment funds within the Trust for the investment of
the assets of the Trust in specified investments or types of investments, and to
invest all or any portion of the assets of the Trust in such investment fund;
provided, however, that in no event shall any assets of the  Trust be invested
in securities (including stock or rights to acquire stock) or obligations issued
by Company or one of its affiliates (other than a de minimis amount held in
mutual funds or collective investment vehicles in which Trustee invests). 
Trustee shall take all of the action it is directed by Company to take pursuant
to this Section 5(a), and shall have no duty (i) to review or make any
recommendation or determination with respect to the acquisition, retention or
disposition of any Trust asset Trustee is directed by Company to acquire, hold
or dispose of pursuant to this Section 5(a), or (ii) to make any independent
investigation or inquiry as to whether any such direction is in accordance with
applicable law or the terms of the Plans.  However, the foregoing provisions of
this Section 5(a) to the contrary notwithstanding, during the two (2) year
period immediately following a Change of Control, as defined herein, Company
shall have no right or power to direct Trustee with respect to the investment of
the assets of the Trust, and all such rights and power shall be exercised solely
by Trustee.  The Board of Directors and the Chief Executive Officer of Company
shall have the duty to inform Trustee in writing of the occurrence of a Change
of Control, as defined herein.

 

(b)                                 Subject to the provisions of Section 5(a)
hereof, Trustee shall have all of the rights, powers, duties and obligations
with respect to the investment of the assets of the Trust granted to a trustee
under the laws of the State of Oklahoma; provided, however, that in no event
shall Trustee invest in securities (including stock or rights to acquire stock)
or obligations issued by Company or one of its affiliates (other than a de
minimis amount held in mutual funds or collective investment vehicles in which
Trustee invests).

 

(c)                                  At any time and from time to time during
the period with respect to which Company has the right and power to direct
Trustee with respect to the investment of the assets of the Trust, Company shall
have the right to substitute assets (other than securities, including stock or
rights to acquire stock, or obligations issued by Company or one of its
affiliates) of equal fair market value for any asset held by the Trust.

 

Section 6.  Disposition of Income.

 

During the term of this Trust, all income received by the Trust shall be
accumulated and reinvested to the extent not used or applied for the purposes of
the Trust.  Any federal or state income tax due from Company or the Trust with
respect to the income of the Trust shall be paid by Company.

 

5

--------------------------------------------------------------------------------


 

Section 7.  Accounting by Trustee.

 

Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and
Trustee.  Within sixty (60) days following the close of each calendar year and
within sixty (60) days after the removal or resignation of Trustee, Trustee
shall deliver to Company a written account of its administration of the Trust
during such year or during the period from the close of the last preceding year
to the date of such removal or resignation, setting forth all investments,
receipts, disbursements and other transactions effected by it, including a
description of all securities and investments purchased and sold with the cost
or net proceeds of such purchases or sales (accrued interest paid or receivable
being shown separately), and showing all cash, securities and other property
held in the Trust at the end of such year or as of the date of such removal or
resignation, as the case may be.

 

Section 8.  Responsibility of Trustee.

 

(a)                                  Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims, provided,
however, that Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by Company which is
contemplated by, and in conformity with, the terms of this Trust and is given in
writing by Company.  In the event of a dispute between Company and a party,
Trustee may apply to a court of competent jurisdiction to resolve the dispute.

 

(b)                                 If Trustee undertakes or defends any
litigation arising in connection with this Trust, Company agrees to indemnify
Trustee against Trustee’s costs, expenses and liabilities (including, without
limitation, reasonable and necessary attorneys’ fees and expenses) relating
thereto and to be primarily liable for such payments.  If Company does not pay
such costs, expenses and liabilities in a reasonably timely manner, Trustee may
obtain payment from the Trust.  The provisions of this Section 8(b) shall not
apply, however, to any litigation arising out of or resulting from Trustee’s
negligence, breach of fiduciary duty or willful misconduct.

 

(c)                                  Trustee may consult with legal counsel (who
may also be counsel for Company generally) with respect to any of its duties or
obligations hereunder.

 

(d)                                 Trustee may hire agents, accountants,
actuaries, investment advisors, financial consultants or other professionals to
assist it in performing any of its duties or obligations hereunder.

 

(e)                                  Trustee shall have, without exclusion, all
powers conferred on Trustees by applicable law, unless expressly provided
otherwise herein, provided, however, that if an insurance policy is held as an
asset of the Trust, Trustee shall have no power (and Company shall have no right
to direct Trustee) to name a beneficiary of the policy other than the Trust, to
assign the policy (as distinct from conversion of the policy to a different
form) other than to a successor Trustee, or to loan to any person the proceeds
of any borrowing against such policy.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Notwithstanding any powers granted to
Trustee pursuant to this Trust Agreement or to applicable law, Trustee shall not
have any power that could give this Trust the objective of carrying on a
business and dividing the gains therefrom, within the meaning of section
301.7701-2 of the Procedure and Administrative Regulations promulgated pursuant
to the Internal Revenue Code.

 

Section 9.  Compensation and Expenses of Trustee.

 

For its services as trustee hereunder, Trustee shall be entitled to reasonable
fees commensurate with its duties and responsibilities, taking into account the
value and nature of the Trust and the time and work involved.  Trustee shall be
entitled to reimbursement for all reasonable expenses incurred by Trustee in
connection with the administration of the Trust.  Company may pay such fees and
expenses, but if not so paid, such fees and expenses shall be paid from the
assets of the Trust.

 

Section 10.  Resignation and Removal of Trustee.

 

(a)                                  Trustee may resign at any time by written
notice to Company, which shall be effective sixty (60) days after receipt of
such notice unless Company and Trustee agree otherwise.

 

(b)                                 Trustee may be removed by Company on sixty
(60) days notice or upon shorter notice accepted by Trustee.

 

(c)                                  Notwithstanding any other provision of this
Trust Agreement, Trustee may not be removed by Company during the two (2) year
period immediately following a Change of Control, as defined herein.

 

(d)                                 If Trustee resigns within two (2) years
after a Change of Control, as defined herein, Company shall apply to a court of
competent jurisdiction for the appointment of a successor Trustee or for
instructions.

 

(e)                                  Upon resignation or removal of Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee.  The transfer shall be completed within seventy-five
(75) days after receipt of notice of resignation, removal or transfer, unless
Company extends the time limit.

 

(f)                                    If Trustee resigns or is removed, a
successor shall be appointed, in accordance with Section 11 hereof, by the
effective date of resignation or removal under paragraph (a) or (b) of this
Section.  If no such appointment has been made, Trustee may apply to a court of
competent jurisdiction for appointment of a successor or for instructions.  All
expenses of Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.

 

Section 11.  Appointment of Successor.

 

If Trustee resigns or is removed in accordance with Section 10(a) or (b) hereof,
Company may appoint any third party, such as a bank trust department or other
party that may be granted

 

7

--------------------------------------------------------------------------------


 

corporate trustee powers under state law, as a successor to replace Trustee upon
resignation or removal.  The appointment shall be effective when accepted in
writing by the new Trustee, who shall have all of the rights and powers of the
former Trustee, including ownership rights in the Trust assets.  The former
Trustee shall execute any instrument necessary or reasonably requested by
Company or the successor Trustee to evidence the transfer.

 

Section 12.  Amendment or Termination.

 

(a)                                  Subject to the provisions of Section 12(d)
hereof, this Trust Agreement may be amended by a written instrument executed by
Trustee and Company.  Notwithstanding the foregoing, no such amendment shall
conflict with the terms of the Plans or shall make the Trust revocable.

 

(b)                                 Except as provided in Section 12(c) hereof,
the Trust shall not terminate until the date on which Plan Participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plans.  Upon termination of the Trust any assets remaining in the Trust
shall be returned to Company.

 

(c)                                  With the written approval of the Plan
Participants and beneficiaries of deceased Plan Participants whose present value
of accrued benefits under the Plans, when aggregated, equal or exceed 75% of the
aggregate present value of all benefits then accrued for Plan Participants and
their beneficiaries under the terms of the Plans, Company may terminate this
Trust prior to the time all benefit payments under the Plans have been made to
Plan Participants and their beneficiaries.  The present value of the benefits
that are accrued under the terms of a Plan shall be determined by the plan
administrator of such Plan and provided by the plan administrator to Trustee. 
All assets in the Trust at termination shall be returned to Company.

 

(d)                                 During the two (2) year period immediately
following a Change of Control, as defined herein, Sections 1(f), 3, 4, 5, 6,
10(c), 10(d), 12 and 13(d) of this Trust Agreement may not be amended without
the written approval of the Plan Participants and beneficiaries of deceased Plan
Participants whose present value of accrued benefits under the Plans, when
aggregated, equal or exceed 75% of the aggregate present value of all benefits
then accrued for Plan Participants and their beneficiaries under the terms of
the Plans.  The present value of the benefits that are accrued under the terms
of a Plan shall be determined by the plan administrator of such Plan and
provided by the plan administrator to Trustee.

 

Section 13.  Miscellaneous.

 

(a)                                  Any provision of this Trust Agreement
prohibited by law shall be ineffective to the extent of any such prohibition,
without invalidating the remaining provisions hereof.

 

(b)                                 Benefits payable to Plan Participants and
their beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged, encumbered or subjected to
attachment, garnishment, levy, execution or other legal or equitable process.

 

8

--------------------------------------------------------------------------------


 

(c)                                  This Trust Agreement shall be governed by
and construed in accordance with the internal laws (and not the principles
relating to conflicts of laws) of the State of Oklahoma.

 

(d)                                 This Trust Agreement shall be binding upon
Company and its successors, whether by merger, assignment or otherwise;
provided, however, that no such succession shall relieve Company of its
obligations hereunder.

 

Section 14.  Definitions.

 

For purposes of this Trust, a “Change of Control” shall be deemed to have
occurred if:

 

(a)                                          individuals who, as of the date
hereof, constitute the Board of Directors of Company (the “Incumbent Board”)
cease for any reason to constitute at least fifty-one percent (51%) of the Board
of Directors of Company, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be, for purposes of this Trust, considered
as though such person were a member of the Incumbent Board;

 

(b)                                 the stockholders of Company shall approve a
reorganization, merger or consolidation, in each case, with respect to which
persons who were the stockholders of Company immediately prior to such
reorganization, merger or consolidation do not, immediately thereafter, own
outstanding voting securities representing at least fifty-one percent (51%) of
the combined voting power entitled to vote generally in the election of
directors (“Voting Securities”) of the reorganized, merged or consolidated
company;

 

(c)                                  the stockholders of Company shall approve a
liquidation or dissolution of Company or a sale of all or substantially all of
the stock or assets of Company; or

 

(d)                                 any “person,” as that term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (other than Company, any of its subsidiaries, any employee
benefit plan of Company or any of its subsidiaries, or any entity organized,
appointed or established by Company for or pursuant to the terms of such a
plan), together with all “affiliates” and “associates” (as such terms are
defined in Rule 12b-2 under the Exchange Act) of such person (as well as any
“Person” or “group” as those terms are used in Sections 13(d) and 14(d) of the
Exchange Act), shall become the “beneficial owner” or “beneficial owners” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of Company representing in the aggregate twenty-five
percent (25%) or more of either (1) the then outstanding shares of common stock,
par value $3.33-1/3 per share, of Company (“Common Stock”) or (2) the Voting
Securities of Company, in either such case other than solely as a result of
acquisitions of such securities directly from Company.  Without limiting the
foregoing, a person who, directly or indirectly, through any contract,
arrangement, understanding, relationship or otherwise has or shares the power to
vote, or to direct the voting of, or to dispose, or to direct the disposition
of, Common Stock or other Voting Securities of Company shall be deemed the
beneficial owner of such

 

9

--------------------------------------------------------------------------------


 

Common Stock or Voting Securities.

 

Notwithstanding the foregoing, a “Change of Control” of Company shall not be
deemed to have occurred for purposes of subparagraph (d) of this Section 14
solely as the result of an acquisition of securities by Company which, by
reducing the number of shares of Common Stock or other Voting Securities of
Company outstanding, increases (i) the proportionate number of shares of Common
Stock beneficially owned by any person to twenty-five percent (25%) or more of
the shares of Common Stock then outstanding or (ii) the proportionate voting
power represented by the Voting Securities of Company beneficially owned by any
person to twenty-five percent (25%) or more of the combined voting power of all
then outstanding Voting Securities; provided, however, that if any person
referred to in clause (i) or (ii) of this sentence shall thereafter become the
beneficial owner of any additional shares of Common Stock or other Voting
Securities of Company (other than a result of a stock split, stock dividend or
similar transaction), then a Change of Control of Company shall be deemed to
have occurred for purposes subparagraph (d) of this Section 14.

 

Section 15.  Effective Date.

 

The effective date of this Trust Agreement shall be August 1, 2002.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Trust Agreement has been executed this          day of
                     , 2002.

 

 

 

 

 

 

 

 

NOBLE ENERGY, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Charles D. Davidson

 

 

 

 

 

 

 

 

Title:  President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SAMEDAN OIL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Charles D. Davidson

 

 

 

 

 

 

 

 

Title:  President & CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOBLE GAS MARKETING, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Robert K. Burleson

 

 

 

 

 

 

 

 

Title:  VP - Business Administration

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BANCFIRST, as Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Robert Long

 

 

 

 

 

 

 

 

Title:  Sr. V.P.

 

11

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority, a notary public in and for said County and
State, on this day personally appeared                                     ,
known to me to be the person and officer whose name is subscribed to the
foregoing instrument and acknowledged to me that the same was the act of the
said NOBLE ENERGY, INC., and that he executed the same as the act of such
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this            day of
                     , 2002.

 

 

 

 

 

 

Notary Public, State of Texas

 

My Commission  expires:

 

 

 

 

 

 

 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority, a notary public in and for said County and
State, on this day personally appeared                                 , known
to me to be the person and officer whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of the said SAMEDAN
OIL CORPORATION, and that he executed the same as the act of such corporation
for the purposes and consideration therein expressed, and in the capacity
therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this           day of
                      , 2002.

 

 

 

 

 

 

 

Notary Public, State of Texas

 

My Commission expires:

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

THE STATE OF TEXAS

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority, a notary public in and for said County and
State, on this day personally appeared                                 , known
to me to be the person and officer whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of the said NOBLE
GAS MARKETING, INC., and that he executed the same as the act of such
corporation for the purposes and consideration therein expressed, and in the
capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this           day of
                     , 2002.

 

 

 

 

 

 

 

Notary Public, State of Texas

 

My Commission expires:

 

 

 

 

 

 

 

THE STATE OF OKLAHOMA

 

§

 

 

§

COUNTY OF

 

§

 

BEFORE ME, the undersigned authority, a notary public in and for said County and
State, on this day personally appeared                                 , known
to me to be the person and officer whose name is subscribed to the foregoing
instrument and acknowledged to me that the same was the act of the said
BANCFIRST, a national banking association, and that he executed the same as the
act of such association for the purposes and consideration therein expressed,
and in the capacity therein stated.

 

GIVEN UNDER MY HAND AND SEAL OF OFFICE, this            day of
                     , 2002.

 

 

 

 

 

 

 

Notary Public, State of Oklahoma

 

My Commission expires:

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

NOBLE ENERGY, INC. RESTORATION TRUST

 

APPENDIX A

 

 

(1)                                  Noble Affiliates, Inc. Deferred
Compensation Plan (formerly known as the Noble Affiliates Thrift Restoration
Plan)

 

(2)                                  Restoration of Retirement Income Plan for
Certain Participants in the Noble Affiliates Retirement Plan

 

14

--------------------------------------------------------------------------------